CHIEF JUSTICE PRYOR
delivered the opinion of the court.
By section 295, Civil Code, it will be found that it is only in cases where proceedings on a judgment have been stayed by an injunction that the chancellor immediately, on the dissolution, is empowered to ascertain the damages and to render a *184judgment for them. In all other cases the remedy is on the injunction-bond. Why the legislature restricted the power of the chancellor to cases only where judgments have been enjoined, is not necessary to determine. The language of the Code is plain and admits of no other construction.
Judgment affirmed.